Citation Nr: 0018645	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  97-13 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for lumbar disk disease and 
residuals of a lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel

INTRODUCTION

The veteran served on active duty from June 1978 to October 
1978, with active duty for training in May 1982.

This appeal arises from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


REMAND

The veteran was scheduled for a Travel Board hearing at the 
RO on June 6, 2000.  A notation in the file reveals the 
veteran failed to appear for that hearing.  In a statement 
received by the RO in May 2000, the veteran's representative 
notified VA that the veteran was now living in Lakebay, 
Washington, wanted his claims file transferred to the 
Seattle, Washington, RO, and also wanted to cancel his June 
2000 Travel Board hearing at the Muskogee, Oklahoma RO, and 
to be rescheduled for a video conference hearing at the 
Seattle RO. 

Inasmuch as the veteran will be present at the RO for the 
hearing, the RO must arrange for the date of the hearing in 
accordance with 38 C.F.R. § 20.704(a) (1999).

The Board finds that the case must be returned to the RO to 
schedule a hearing. Accordingly, this case is remanded for 
the following:

The RO should schedule the veteran for a 
video-conference hearing at the RO before 
a Member of the Board who will be in 
Washington, D.C.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no further action until he is so 
informed.  The purpose of this REMAND is to schedule a 
hearing to comply with due process considerations.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

